Citation Nr: 1045526	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and A.H.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
January 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Veteran appeared at hearing before a 
Decision Review Officer. In May 2009, the Board remanded the case 
to afford the Veteran a hearing before the Board.  In August 
2009, the Veteran appeared at a hearing before the undersigned 
Veterans Law Judge.  Transcripts of the hearing have been 
associated with the Veterans file.  

In July 2010, pursuant to 38 C.F.R. § 20.903, the Board sought an 
independent medical expert opinion.  In September 2010, the 
Veteran was provided a copy of the opinion, and the Veteran's 
representative submitted additional argument.


FINDINGS OF FACT

1.  The current bilateral hearing loss disability is the result 
of noise exposure in service.  

2.  The current tinnitus is the result of noise exposure in 
service.  





CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As the claims of 
service connection for a bilateral hearing loss disability and 
tinnitus are resolved in the Veteran's favor, VCAA compliance 
need not be addressed further.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Facts

The Veteran served on active duty in the Army from January 1953 to 
January 1955.  

The service treatment records are unavailable and were evidently in 
an area of the National Personnel Records Center that was affected by 
a fire in 1973.  

The Veteran participated in Operation Castle, consisting of atomic 
tests conducted at Eniwetok Proving Ground, Marshall Islands, in the 
Pacific Ocean, from February 1954 to May 1954.  Literature in the 
claims file indicates that Operation Castle included six detonations:  
Test Bravo was a surface detonation where the explosive power was 
projected to be 15 megatons, but that the total explosive power 
actually far exceeded the original projection, and was almost double 
(i.e., 25 megatons) the estimated maximum possible yield.

The Veteran contends that he lost his hearing for five days from the 
percussion effects of Test Bravo, and that he has had hearing 
difficulties ever since then.  He asserts that although he was 175 
miles from the actual point of detonation of the Bravo shot, he 
suffered injury from the blast effects.  At his hearing in August 
2009, the Veteran testified that he received hearing aids many years 
ago, and when the hearing aid went "bad" he went to the VA for 
hearing aids.  



VA records show that in September 2000 in a review of systems, the 
Veteran had hearing loss and tinnitus.  In November 2005, at a VA 
audiology clinic, the Veteran had moderate to severe hearing loss, 
and it was noted that the configuration of the audiogram for each ear 
strongly suggested that noise was a major contributor to the hearing 
loss.  Prior to 2000, private and VA medical records in the file, 
which are dated from 1981, do not show complaints or treatment for 
hearing loss or tinnitus.  

The Veteran underwent VA examinations in September 2007 and in 
November 2008 by the same examiner.  He reported that he checked 
radiation levels following atomic and nuclear blast studies in the 
South Pacific during service, and that after service he worked in a 
sample room in a textile mill.  He denied any significant 
occupational or recreational noise exposure.  The Veteran related his 
tinnitus to nuclear blast exposure.  In September 2007, audiometric 
testing demonstrated the following puretone thresholds, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz:  20, 25, 55, 65, and 75 in 
the right ear; and 20, 25, 60, 80, and 90 in the left ear.  Maryland 
CNC Word List speech recognition scores were 98 percent in the right 
ear and 94 percent in the left ear.  In November 2008, audiometric 
testing demonstrated the following puretone thresholds, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz:  35, 30, 70, 85, and 95 in 
the right ear; and 30, 35, 65, 95, and 105 in the left ear.  Maryland 
CNC Word List speech recognition scores were 98 percent in the right 
ear and 92 percent in the left ear.  

On both examinations, the examiner provided opinions regarding the 
etiology of the hearing loss, stating that the Veteran's age was 
highly likely the cause of the hearing loss, and that it was less 
likely that the hearing loss was from military service.  The examiner 
noted that previous medical complaints did not reference tinnitus or 
hearing related problems, and that there were many decades since 
service wherein there was no evidence of chronicity or continuity of 
care regarding hearing impairment or tinnitus.  Considering the lack 
of evidence, the etiology of the conditions was a matter of pure 
speculation.  The examiner added that the hearing loss could not be 
attributed to service because the amount of noise during Pacific 
range atomic testing was unknown.  




In July 2010, in view of the unresolved questions presented in 
the case, the Board sought an independent medical expert opinion, 
that is, an opinion outside of the VA Veterans Health 
Administration on the following question:

Whether it was at least as likely as not 
that any current bilateral hearing loss and 
tinnitus were related to the Veteran's 
period of service from January 1953 to 
January 1955 to include his exposure to 
surface testing of nuclear bombs in 1954, 
including the "Bravo" test in February 
1954 wherein the Veteran was located, per 
his report, 175 miles from the bomb's 
detonation which had a total explosive 
power that far exceeded the original 
projection of 15 megatons? 

In August 2010, the independent medical expert, a physician, with 
a discussion of the clinical findings of bilateral hearing loss 
and tinnitus and the Veteran's history of exposure to noise in 
service, expressed the opinion that it was at least as likely as 
not that the Veteran's period of military service had contributed 
to the Veteran's hearing loss and also, by association, tinnitus.  
The independent medical expert stated that noise exposure in 
service resulted in the currently estimated 15-25 percent hearing 
loss of the current total hearing loss.    

Analysis

The record contains medical opinions that address whether the 
Veteran's currently demonstrated bilateral hearing loss 
disability, which meets the standards of 38 C.F.R. § 3.385, and 
tinnitus were the result of injury or disease or event incurred 
during service.  






The VA examiner's opinion is unfavorable to the claims as the VA 
examiner found that age was the likely etiology of hearing loss.  
The VA examiner relied primarily on the fact that the amount of 
noise exposure during atomic testing in service was unknown.  
Moreover, the VA examiner noted that there were decades after 
service wherein there was no evidence of hearing impairment or of 
tinnitus, and that the passage of many years between discharge 
from active service and the medical documentation of the claimed 
disabilities was also a factor that tends to weigh against the 
claims.  The examiner, however, did not appear to account for the 
significant fact that the Veteran is competent to testify that he 
experienced hearing problems and tinnitus in and since service.  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Further, 
the Veteran's assertions are deemed credible.

The evidence favorable to the claims consists of the opinion of 
the independent medical expert, who discussed the difficulties in 
determining the etiology of the Veteran's hearing loss and 
tinnitus and therefore based the opinion on medical reasoning and 
a review of scientific literature to determine whether the 
hearing loss and tinnitus were related to service.  The 
independent medical expert expressed the opinion that the 
bilateral hearing loss disability and tinnitus, by association, 
were as likely as not the result of the Veteran's noise exposure 
in service.  Given the comprehensive nature of the opinion and 
that the scientific literature was reviewed, the Board places 
greater weight on the opinion of the independent medical expert 
over the opinion of the VA examiner.  Moreover, as this evidence 
is favorable to the claims, and considering the Veteran's 
credible statements, the favorable evidence outweighs the 
unfavorable evidence.  Accordingly, service connection for a 
bilateral hearing loss disability and for tinnitus due to noise 
exposure in service is established.  







ORDER

Service connection for a bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


